  1   Gregg S. Kleiner, State Bar No. 141311
      RINCON LAW LLP
  2   268 Bush Street, Suite 3335
      San Francisco, CA 94104
  3   Telephone No.: 415-672-5991
      Facsimile No.: 415-680-1712
  4   Email: gkleiner@rinconlawllp.com
  5
      Counsel for DORIS A. KAELIN,
  6   Trustee in Bankruptcy

  7

  8                              UNITED STATES BANKRUPTCY COURT

  9                               NORTHERN DISTRICT OF CALIFORNIA

 10                                          SAN JOSE DIVISION

 11   In re                                                 Case No. 18-50398 MEH
                                                            Chapter 7
 12                                                         Hon. M. Elaine Hammond
              TECHSHOP, INC.,
 13                                                         OBJECTION TO CLAIM 206
                     Debtor.                                (Christina S. Chu)
 14

 15                                                         [No Hearing Required Unless Requested]

 16

 17   TO CHRISTINA S. CHU:
 18
 19           PLEASE TAKE NOTICE THAT Doris Kaelin, Chapter 7 Trustee (“Trustee”) of the estate

 20   of TechShop, Inc. (“Debtor”), files this objection to Claim 206 filed by Christina S. Chu

 21   (“Claimant”) on July 26, 2018 as a general unsecured claim in the amount of $24,251.98 (“Claim”).

 22   A true and correct copy of the Claim is attached hereto as Exhibit A. If the Trustee’s objection is

 23   sustained, the Claim will be disallowed in its entirety.

 24           The Debtor filed a voluntary petition under Chapter 7 of the Bankruptcy Code on February

 25   26, 2018 (“Petition Date”). Prior to the Petition Date, the Debtor operated approximately ten do-it-

 26   yourself fabrication shops in California, Texas, Detroit, Arizona and other locations in the United

 27   States. The Debtor operated all of its do-it-yourself fabrication shops as separate legal entities, with

 28   names such as: “TechShop SoMA LLC,” “TechShop Peninsula LLC,” “Tech Shop Mid-Peninsula

Case: 18-50398      Doc# 336      Filed: 04/09/21     Entered: 04/09/21 05:25:15         Page 1 of 8        1
  1   LLC,” “TechShop San Jose LLC,” “TechShop Los Angeles LLC,” “TechShop Detroit LLC,”

  2   “TechShop Arlington LLC,” “TechShop St. Louis LLC,” and “TechShop New York LLC”

  3   (collectively, the “LLCs”). Each of these limited liability companies are separate, distinct entities

  4   from the Debtor. The LLCs incurred liabilities and obligations to third parties, which liabilities and

  5   obligations are not debts of the Debtor. The assets of the LLCs are not part of the Debtor’s

  6   bankruptcy estate.

  7          The Trustee has reviewed the Claim. The Claim includes a reference for the basis of the

  8   Claim as “Money Loaned.” The Debtor’s bankruptcy schedules, filed under penalty of perjury,

  9   provide that a subsidiary of the Debtor, “TechShop SoMa LLC,” was obligated to Claimant for

 10   principal and accrued interest for a loan. A copy of a page from the Debtor’s sworn schedules

 11   reflecting TechShop SoMa LLC’s obligation to the Claimant is attached hereto as Exhibit B.

 12          On March 30, 2021, Trustee’s counsel sent an e-mail to the Claimant using the e-mail

 13   address found on the Claim, requesting that back-up documentation be delivered to Trustee’s

 14   counsel by no later than April 5, 2021. No response was received. A copy of the e-mail, without

 15   exhibits, is attached hereto as Exhibit C.

 16          Based on the information available to the Trustee, including the Debtor’s sworn schedules,

 17   the sums sought by Claimant are an obligation of an entity other than the Debtor, and are not an

 18   obligation of the estate.

 19          WHEREFORE, the Trustee prays for an order, as follows:

 20          1.      Disallowing in its entirety Claim 206 filed by Christina S. Chu as a general unsecured

 21   claim in the amount of $24,251.98, on the grounds that it is not an obligation of the Debtor; and

 22          2.      For such other relief as the Court deems just and appropriate.

 23   DATED: April 9, 2021                 RINCON LAW LLP
 24

 25
                                           By: /s/ Gregg S. Kleiner
 26                                            GREGG S. KLEINER
 27                                            Counsel for DORIS A. KAELIN,
                                               Trustee in Bankruptcy
 28

Case: 18-50398      Doc# 336      Filed: 04/09/21    Entered: 04/09/21 05:25:15        Page 2 of 8        2
      Case 18-50398   Claim 206   Filed 07/26/18    Desc Main Document   Page 1 of 4


                                                                            EXHIBIT A
Case: 18-50398   Doc# 336    Filed: 04/09/21       Entered: 04/09/21 05:25:15   Page 3 of 8
      Case 18-50398   Claim 206   Filed 07/26/18    Desc Main Document   Page 2 of 4


                                                                            EXHIBIT A
Case: 18-50398   Doc# 336    Filed: 04/09/21       Entered: 04/09/21 05:25:15   Page 4 of 8
      Case 18-50398   Claim 206   Filed 07/26/18    Desc Main Document   Page 3 of 4


                                                                            EXHIBIT A
Case: 18-50398   Doc# 336    Filed: 04/09/21       Entered: 04/09/21 05:25:15   Page 5 of 8
      Case 18-50398   Claim 206   Filed 07/26/18    Desc Main Document   Page 4 of 4


                                                                            EXHIBIT A
Case: 18-50398   Doc# 336    Filed: 04/09/21       Entered: 04/09/21 05:25:15   Page 6 of 8
 Debtor       TechShop, Inc.                                                                          Case number (if known)
              Name

 3.230
 7        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                     $0.00
          Christina Mancini                                                     Contingent
          1307 Shoal Drive                                                      Unliquidated
          San Mateo, CA 94404                                                   Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Notice Only re Techshop Subsidiary LLC Customer
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.230
 8        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                     $0.00
          Christina Morales                                                     Contingent
          12501 Rush Creek Lane                                                 Unliquidated
          Austin, TX 78732                                                      Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Notice Only re Techshop Subsidiary LLC Customer
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.230
 9        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                     $0.00
          Christina Neumann                                                     Contingent
          239 Parker Street                                                     Unliquidated
          Pittsburgh, PA 15223                                                  Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Notice Only re Techshop Subsidiary LLC Customer
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.231
 0        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.             $25,014.47
          Christina S Chu                                                       Contingent
          107 N. Amphlett Blvd                                                  Unliquidated
          San Mateo, CA 94401                                                   Disputed
          Date(s) debt was incurred 3/20/2010
                                                                             Basis for the claim:    Principal and accrued interest for loan to TechShop
          Last 4 digits of account number NA                                 SOMA LLC
                                                                             Is the claim subject to offset?     No       Yes

 3.231
 1        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                     $0.00
          Christina Skieller                                                    Contingent
          3003 23rd Street                                                      Unliquidated
          San Francisco, CA 94110                                               Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Notice Only re Techshop Subsidiary LLC Customer
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.231
 2        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                     $0.00
          Christina Tsien                                                       Contingent
          4927 Parkview Place.                                                  Unliquidated
          Saint Louis, MO 63108                                                 Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Notice Only re Techshop Subsidiary LLC Customer
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.231
 3        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                     $0.00
          Christina VanZandt                                                    Contingent
          20 Lane Place                                                         Unliquidated
          Atherton, CA 94027                                                    Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Notice Only re Techshop Subsidiary LLC Customer
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                            Page 395 of 1961
Software Copyright (c) 1996-2017 Best Case, LLC - www.bestcase.com                                                                                        Best Case Bankruptcy

            Case: 18-50398                     Doc# 2           Filed: 02/26/18 Entered: 02/26/18 18:01:21                                         Page 395 of
                                                                              1000
                                                                                                                                                    EXHIBIT B
      Case: 18-50398                       Doc# 336                  Filed: 04/09/21            Entered: 04/09/21 05:25:15                             Page 7 of 8
From:              Gregg Kleiner
Sent:              Tuesday, March 30, 2021 10:29 AM
To:                christinasc@gmail.com
Subject:           Techshop - claim filed by Christina Chu #206
Attachments:       Claim 206 Christina S Chu (note).pdf

Follow Up Flag:    Follow up
Flag Status:       Flagged



Dear Ms. Chu,

My office is counsel to Doris Kaelin, the chapter 7 trustee of Techshop. You filed the attached claim but did
not include a copy of any back‐up for the debt related to “money loaned”, like a copy of a promissory
note. Please forward to me documents that back up your claim. Please forward them to me by no later than
April 5, 2021. Thank you, Gregg



Gregg S. Kleiner
Rincon Law LLP
(415) 840‐6385 (Direct)
(415) 672‐5991 (Main)
(415)‐996‐8180 (Cell)
gkleiner@rinconlawllp.com




                                                         1

                                                                                           EXHIBIT C
    Case: 18-50398          Doc# 336     Filed: 04/09/21          Entered: 04/09/21 05:25:15   Page 8 of 8
